Name: EAEC Council: Regulation No 3 implementing Article 24 of the Treaty establishing the European Atomic Energy Community
 Type: Regulation
 Subject Matter: European Union law;  EU institutions and European civil service;  business classification;  information and information processing;  European construction
 Date Published: nan

 Avis juridique important|31958R0003(01)EAEC Council: Regulation No 3 implementing Article 24 of the Treaty establishing the European Atomic Energy Community Official Journal 017 , 06/10/1958 P. 0406 - 0416 Finnish special edition: Chapter 12 Volume 1 P. 0003 Swedish special edition: Chapter 12 Volume 1 P. 0003 Danish special edition: Series I Chapter 1952-1958 P. 0063 English special edition: Series I Chapter 1952-1958 P. 0063 Greek special edition: Chapter 12 Volume 1 P. 0003 Spanish special edition: Chapter 12 Volume 1 P. 0003 Portuguese special edition Chapter 12 Volume 1 P. 0003 REGULATION (EURATOM) No 3 implementing Article 24 of the Treaty establishing the European Atomic Energy Community THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to Articles 24, 25 and 217 of the Treaty establishing the European Atomic Energy Community; Having regard to the proposal from the Commission; Whereas security measures must be put into effect for each of the security gradings to be applied to information the disclosure of which is liable to harm the defence interests of one or more Member States, and whereas such measures must be exercised under the supervision of the Commission in respect of both the subject matter of such information and the persons and undertakings to which such information must be communicated in the territory of Member States; HAS ADOPTED THIS REGULATION: PART ONE GENERAL PROVISIONS SECTION I Scope Article 1 Scope in relation to subject matter 1. This Regulation shall determine the security gradings and the security measures to be applied to information acquired by the Community or communicated by Member States which is covered by Articles 24 and 25 of the Treaty establishing the European Atomic Community (hereinafter called "the Treaty"). Such information shall hereinafter be called : Euratom Classified Information ("ECI"). However, when a State communicates information covered by Article 25, the Regulation shall apply only if the use to which the information is put falls within the scope of the Treaty. 2. Reports, data, documents, objects, reproducing media and matter relating to information as referred to in the first paragraph shall be treated as ECI. Article 2 Contracts, transactions or agreements concerned with activities coming within the scope of the Treaty which are concluded, extended or renewed between a Member State and a natural or legal person after the entry into force of this Regulation shall not be relied upon as a ground for not complying with the provisions of this Regulation. Security measures which derive from contractual obligations put into effect prior to this Regulation may, however, be applied instead of the provisions of the Regulation for the period specified in the contract concerned. Article 3 Scope in relation to persons The security measures laid down in this Regulation shall be applied to ECI and the instructions needed to ensure that these measures are observed shall be issued by: (a) institutions, committees, services and installations of the Community; (b) Member States and their authorities; (c) Joint Undertakings; (d) persons and undertakings as defined in Article 196 of the Treaty. Article 4 Joint Undertakings The Statutes of each Joint Undertaking shall determine whether that Joint Undertaking is to be treated, for the purposes of this Regulation, in the same way as the institutions, services and installations of the Community or as persons and undertakings as defined in Article 196 of the Treaty. Article 5 Provisions supplementing the Security Regulation 1. The rules for the protection of ECI laid down in this Regulation shall be treated as minimum requirements. 2. Where necessary, the Community and the Member States shall supplement the Security Regulation within their respective jurisdictions to take due account of local conditions and may strengthen it by means of appropriate provisions of their own provided, however, that they do not adversely affect the uniform treatment of ECI. SECTION II Organisation Article 6 Security Bureau Under the authority and responsibility of the Commission, the Security Bureau set up by the Commission shall: (a) co-ordinate and ensure the general application of security measures; (b) supervise the application of those measures in the institutions, committees, services and installations of the Community; (c) be empowered to have the application of the security measures for ECI as laid down in this Regulation verified in the territory of Member States by the national authorities and, if it considers this necessary, carry out such verification itself in collaboration with those authorities; (d) propose any amendments it considers necessary for the application of this Regulation. Article 7 Bodies responsible for applying security measures in Member States Each Member State shall appoint an official body to be responsible for applying or causing to be applied in the territory within its jurisdiction the security measures laid down in this Regulation. Article 8 Security Officers 1. In each institution, service and installation of the Community where ECI is prepared or kept, the Security Office shall appoint an official to be responsible for applying this Regulation (hereinafter called "Security Officer"). 2. Authorities of Member States and all persons or undertakings as defined in Article 196 of the Treaty who prepare or have possession of ECI shall, with the approval of the official body responsible for security referred to in Article 7, appoint an official to be responsible for applying this Regulation (hereinafter called "Security Officer"). 3. Security Officers shall in particular be responsible for: (a) effecting registration as provided in Article 23; (b) keeping up to date, by category, the list of all persons entitled to have access to ECI; (c) instructing employees in their duties with regard to security; (d) ensuring the application of the physical security measures. SECTION III Classification and declassification of ECI Article 9 Principle Security gradings shall be applied only to the extent strictly necessary. Article 10 Security gradings ECI shall be classified according to a scale of security gradings as follows: 1. Eura - Top Secret : where unauthorised disclosure of the information would have extremely serious consequences for the defence interests of one or more Member States; 2. Eura - Secret : where unauthorised disclosure of the information would have serious consequences for the defence interests of one or more Member States; 3. Eura - Confidential : where unauthorised disclosure of the information would be harmful to the defence interests of one or more Member States; 4. Eura - Restricted : where unauthorised disclosure of the information would affect the defence interests of one or more Member States but where a lesser degree of security is required than in the case of documents classified as Eura - Confidential. Article 11 Authorities competent in respect of classification 1. The Commission shall classify information covered by Article 24 of Treaty: (a) provisionally, where it considers that disclosure is liable to harm the defence interests of one or more Member States; (b) definitively, as soon as the Member States have made known the security grading they are requesting. The highest grading so requested shall be applied. The Commission shall notify the Member States accordingly. The Commission shall establish and revise periodically, in collaboration with the competent authorities of the Member States, a non-exhaustive list of the categories of information to which a security grading should be applied. 2. The Commission shall notify both the competent institutions and the organs of the Community as well as the other Member States of the security grading required by the orginating State in respect of applications for patents or utility models covered by Article 25 of the Treaty. Article 12 Classification of documents 1. The security grading applicable to a document relating to ECI shall be determined solely on the basis of the contents of the document in question and not on the basis of the grading of the ECI subject-matter to which it relates. To avoid endangering the security of documents which come under Eura - Secret and Eura - Top Secret gradings, references to such documents shall be kept to a minimum and made in a way which shall disclose neither their contents nor their security gradings. The following shall be subject to the security grading which applies to a document: (a) copies of that document; (b) documents concerning research or production carried out on the basis of that document. 2. If a document relating to ECI is made up of several parts, the security grading applicable to the whole shall always be that of the part requiring the highest grading. Article 13 Changes in security grading and declassification The security grading applied to any given ECI may be changed or declassified in the manner provided for in the fifth subparagraph of Article 24 (2) of the Treaty and in Article 25 (3) of the Treaty. PART TWO PROVISIONS RELATING TO PERSONS Article 14 Access to ECI 1. Access to and possession of ECI may be granted only to persons who are duly authorised and who, in addition, on account of their duties, have a clear need to be informed of or to receive such information. 2. No authorisation shall be required for access to ECI graded Eura - Restricted. Article 15 Authorisation 1. Save as otherwise laid down by the Council, authorisation shall be granted only to persons who have undergone screening in accordance with Article 16 and have received instructions as required under Article 17. 2. Authorisation shall be given in writing. The authorising document shall not be held by the authorised person. 3. The Security Officers referred to in Article 8 shall be authorised in the same manner. 4. The following shall have power to grant authorisations: (a) in the case of members of institutions, members of committees and officials and servants of the Community, the Security Bureau; (b) in all other cases, the Member State which, under the first subparagraph of Article 16 (2), is responsible for screening. Authorisation granted by the Security Bureau or by a Member State shall be recognised by all organs of the Community and by all Member States. 5. The Security Bureau and the official bodies responsible for security provided for in Article 7 shall, each in respect of its own affairs, keep a list of the persons authorised to have access to ECI-graded Eura - Top Secret and Eura - Secret. Article 16 Screening 1. The object of screening shall be to ensure that the person concerned satisfies the necessary conditions for having access to ECI. The scope of the screening shall depend on the security grading for which authorisation is requested. 2. Screening shall in all cases be carried out under the responsibility of the Member State of which the person concerned is a national. If the person concerned is not a national of any Member State, the Member State in whose territory he has his fixed address or his usual residence shall be responsible. If the person concerned has resided for some time or if he has connections in a Member State other than the Member State referred to in the preceding subparagraph, that Member State shall be asked by the Member State responsible for screening to participate in the investigation and shall communicate the results of its inquiries to the Member State responsible for screening. 3. The relevant provisions and directives adopted in each Member State shall apply for the purposes of screening procedure. Save as otherwise determined by the Council in respect of members of institutions and officials and servants of the Community, screening requests made by the Security Bureau shall be addressed to the competent authorities of the Member State which, within the meaning of the first subparagraph of paragraph 2, will be responsible for carrying out the screening. Screening requests shall be accompanied by personal particulars certified by those concerned, giving full details of the personal status of the individuals concerned and their families, activities and fixed addresses covering the preceding ten years. In the case of officials and servants of Member States and persons and undertakings as defined in Article 196 of the Treaty, including employees of such undertakings, screening shall be carried out at the request of the Member State concerned. 4. When the screening has been completed, the following procedure shall be applied in respect of members of the institutions and officials and servants of the Community: (a) On completion of the screening, the Member State which was responsible for it within the meaning of the first subparagraph of paragraph 2 shall forward an opinion to the Security Office. That opinion shall state whether or not, on the basis of the results of the screening, there is any objection to the person concerned being authorised to have access to ECI of a given grading. In giving its opinion, the Member State shall take account of all information supplied by any other Member State taking part in the screening. (b) If the opinion given in accordance with subparagraph (a) does not contain any objection, the Security Bureau may, if it considers that there is no serious reason for not doing so, grant the authorisation in respect of the person concerned. The Member State responsible for carrying out the screening shall be informed by the Security Bureau of the decision. (c) If the opinion given in accordance with subparagraph (a) is unfavourable, the Security Bureau shall be bound by that opinion and shall not grant the authorisation. (d) If, after authorisation is granted, information liable to raise doubts as to the suitability of the person authorised should come to the knowledge of the Security Bureau or of a Member State, that information shall be communicated forthwith to the Member State responsible for carrying out screening within the meaning of the first subparagraph of paragraph 2. That Member State shall review its original opinion and inform the Security Office whether it considers that the authorisation should be suspended. The Security Bureau shall, comply with the opinion of the Member State, provided that if the opinion is favourable the Security Bureau considers there is no serious reason for not doing so. Article 17 Instructions 1. On taking up their duties and at regular intervals thereafter, all persons in the service of the Community or of Member States and all those covered by Article 196 of the Treaty whose occupations give them access to ECI shall receive instructions from the Security Officer referred to in Article 8 concerning the need for security and how it is to be maintained. 2. In giving such instructions, it shall be stressed that any breach of the obligation to maintain the security of ECI may also be treated as a breach of the criminal law applicable in respect of acts endangering the security of the State. 3. Persons who have received such instructions shall sign a declaration confirming that they have received the necessary instructions and affirming that they undertake to comply therewith. Article 18 Visits and exchange of information 1. Where, in the course of a visit, a person in the service of one of the institutions or of one of the services or installations of the Community, or subject to the jurisdiction of a Member State, has to receive or discuss ECI graded Eura - Top Secret or Eura - Secret which is in the possession either of a body other than the body in whose service he is employed or of a person subject to the jurisdiction of another Member State, a prior agreement shall be concluded between those bodies or those persons. The agreement shall stipulate that the principal of the body to which the visitor belongs or, if there is no such body, the official body provided for in Article 7, shall send a document, certified where appropriate by the Security Officer, stating the reason for the visit and full personal particulars by which the visitor may be identified. Where appropriate, that document shall also specify his degree of authorisation. 2. The Security Officer of the body visited shall provide guidance for the visitor during his visit. PART THREE PHYSICAL PROTECTION OF ECI SECTION I Distinctive marking and reproduction of ECI Article 19 Distinctive marking 1. The security gradings Eura - Top Secret, Eura - Secret and Eura - Confidential shall be shown by affixing a clearly visible marking with a stamp at the top and bottom of each page of every document relating to ECI. For the Eura - Restricted grading it shall be sufficient to stamp or to type those words only at the top of every page of the relevant documents. In the case of a document bound into a volume those words shall be shown only at the top of the first page of that volume. 2. Each page of a document relating to ECI graded Eura - Confidential or of a higher grading shall be numbered. The total number of pages of ECI documents graded Eura - Top Secret shall be given on the first page ; each copy of such a document shall bear a serial number. The reference of a document relating to ECI graded Eura - Top Secret shall be given on each page used. 3. If the security grading of any given ECI is changed, the relevant documents shall be appropriately marked to correspond with the new grading of the ECI. Article 20 Reproduction 1. The number of complete or partial reproductions of ECI, in whatever form or by whatever methods they are made, shall be strictly limited to immediate and essential requirements. 2. Reproduction (for example, reprints, copies, extracts, translations, etc.) of ECI graded Eura - Top Secret shall, in the case of ECI communicated in accordance with Article 24 of the Treaty, be made only with the consent of the Security Bureau and, in the case of ECI communicated pursuant to Article 25 of the Treaty, with the consent of the Member State in which the ECI originated. 3. Before ECI graded Eura - Secret is reproduced, the Security Officer of the undertaking or the body in possession of the ECI shall be informed. 4. All index references identifying ECI at the time when it is reproduced shall appear on the reproduction or reproductions made thereof. 5. A person or body upon whose initiative reproductions are made shall affix its own distinctive reference to each such reproduction, followed, in the case of ECI of the Eura - Top Secret or Eura - Secret gradings, by a mention of the total number of reproductions made and the individual number of each copy. SECTION II Security in buildings Article 21 1. The appropriate departments of the Community or of Member States shall ensure that buildings or sections of buildings in which ECI graded Eura - Confidential or of higher gradings is kept can be supervised easily and are accessible only to persons authorised to enter them. 2. To check the access of persons to such buildings or sections of buildings, the departments concerned shall take steps to enable employees and visitors to be positively identified. Visitors shall not be left unaccompanied in premises containing ECI. 3. After normal working hours the buildings or sections of buildings in which ECI referred to in paragraph 1 is kept shall be inspected in order to ensure that the reinforced security cabinets and the cabinets containing files etc. have been properly shut and that the ECI has been properly secured. 4. The buildings or sections of buildings in which ECI graded Eura - Top Secret is kept shall be protected by security guards and an alarm system. SECTION III Safe-keeping of ECI Article 22 Reinforced security cabinets 1. ECI graded Eura - Top Secret shall be kept in reinforced security cabinets with a triple combination lock. Secret combination settings shall be changed every time a member of the staff familiar with the combination is transferred and every time security has been or appears to have been compromised ; otherwise the combination shall be changed every six months. 2. ECI graded Eura - Secret and Eura - Confidential shall be kept in reinforced or steel security cabinets the locking mechanism of which is checked regularly and known to be reliable. 3. ECI graded Eura - Restricted shall be kept in such a way that no unauthorised person may obtain access to it. SECTION IV Registration of ECI Article 23 All ECI graded Eura - Top Secret and Eura - Secret shall be specially registered. Such registration shall make it possible: - to compile forthwith a list of the persons who have consulted or have possession of such documents; - to ascertain promptly the holder of each of the copies and of duplicates thereof. SECTION V Circulation of ECI Article 24 Practical provisions 1. Circulation of ECI within a building or group of buildings shall be safeguarded in such a way as to prevent any leakage. 2. ECI graded Eura - Confidential and of higher gradings sent outside a building or group of buildings shall be placed in two envelopes, the inner of which shall bear the security grading. The security grading shall in no circumstances be shown on the outer envelope. Any person receiving ECI shall acknowledge receipt immediately on a receipt form. That receipt form, which shall have no security grading, shall state the ECI reference number and the copy number and date, but not the contents or security grading, of the copy. The recipient shall return the receipt form forthwith to the sender, who shall make certain that this obligation is fulfilled. 3. ECI graded Eura - Restricted shall be handled in such a way as to ensure its security. Article 25 Circulation of ECI within the Community 1. ECI graded Eura - Top Secret dispatched abroad shall be sent by diplomatic bag in the custody of a courier accompanied by one other person. ECI graded Eura - Secret and Eura - Confidential dispatched abroad shall be sent by diplomatic bag. These provisions shall also be applicable when ECI is dispatched in accordance with Articles 4 and 5 of the protocol on the Privileges and Immunities of the European Atomic Energy Community. 2. Exceptionally, ECI referred to in paragraph 1 may also be carried be other persons provided that: (a) those persons are authorised to have access to ECI of the security grading concerned; (b) The consignments containing ECI bear an official seal exempting them from customs control; (c) the bearer is supplied with a certificate which is recognised by all the countries through which he passes and authorises him to accompany the consignment to its stated destination; (d) the bearer is duly instructed in the duties which devolve upon him during carriage of ECI. 3. The dispatch of ECI graded Eura - Restricted shall not be subject to any special provisions. It is, however, essential to ensure that no unauthorised person has access to such information. Article 26 Circulation of ECI within a Member State 1. ECI graded Eura - Confidential and of higher gradings shall be dispatched by messenger. Messengers shall comply with the conditions laid down in Article 25 (2) (a) and (d). In the case of ECI graded Eura - Top Secret the messenger shall be accompanied by another person. 2. ECI graded Eura - Secret may, however, be dispatched by post as an insured letter. ECI graded Eura - Confidential may also be dispatched by registered post. 3. ECI graded Eura - Restricted shall be dispatched in accordance with the provisions of Article 25 (3). Article 27 Carriage of ECI on official mission or for the purposes of meetings 1. Carriage of ECI on official missions or for the purposes of meetings outside the buildings in which it is kept shall be confined to the minimum. 2. ECI carried during official missions shall, when not in use, be deposited in a place complying in every respect with the security requirements within the meaning of Articles 21 and 22. The necessary assistance for that purpose shall be given by the appropriate departments of the Member State in whose territory the meeting or the official mission takes place. If it proves impossible to deposit the ECI in this way, the person travelling shall remain personally responsible for the security thereof, using any security measures to which he has recourse. The ECI shall remain in the personal custody of the person travelling if it should prove impossible to deposit it in adequate conditions of security. It shall in particular be prohibited to leave such ECI, even temporarily, in hotel safes or in vehicles. 3. Documents relating to ECI shall not be read in public. Article 28 Transmission of ECI by telecommunications 1. ECI graded Eura - Confidential and of higher gradings may be sent by telegram, radio, telephone or telex provided it is properly enciphered according to the security grading of the document concerned. 2. ECI graded Eura - Top Secret shall be transmitted in this way only in cases of emergency and absolute necessity. 3. Any en clair telephone calls relating to ECI graded Eura - Confidential or of higher gradings shall be prohibited. SECTION VI Destruction of ECI Article 29 Systematic destruction 1. In order to avoid useless accumulation of ECI, outdated and surplus copies shall be destroyed. Documents graded Eura - Secret or Eura - Top Secret shall not be destroyed without prior authorisation from the authority empowered to decide on their classification. 2. ECI shall be destroyed by incineration, pulping or shredding, which in the case of ECI graded Eura - Top Secret or Eura - Secret shall be carried out in the presence of the Security Officer or a person appointed by him for that purpose, who shall draw up a report thereon. 3. All the reproducing media, of whatever type, e.g. stencils, carbons, ribbons, handwritten notes, film negatives, which were used for production or reproduction shall, after the copies to be kept have been made, be destroyed in accordance with instructions given by the Security Officer. Article 30 Emergency destruction Each authority in possession of ECI shall draw up an emergency destruction plan which in exceptional circumstances would prevent ECI graded Eura - Confidential and of higher grades from falling into the hands of unauthorised persons. SECTION VII Special provisions Article 31 If certain of the aforementioned provisions cannot be applied because of the special nature of the ECI, the Security Officer shall take or cause to be taken the appropriate measures to ensure that the security of such ECI is given protection equivalent to that stipulated in this Regulation. PART FOUR MEASURES TO BE TAKEN IN CASE OF INFRINGEMENT OF THE SECURITY REGULATION Article 32 Compulsory notification 1. Any person who has been instructed in accordance with the provisions of this Regulation, and who finds or assumes that a breach of security regulations or of security measures has been committed, shall forthwith notify either the Security Officer or his departmental head thereof. 2. As soon as such a breach or suspected breach within the meaning of paragraph 1 suggests that ECI graded Eura - Confidential or of higher grading has come to the knowledge of an unauthorised person, the matter shall be referred forthwith to the Security Bureau or the official bodies provided for in Article 7, which shall ascertain the facts. 3. If the suspected breach within the meaning of paragraph 2 is confirmed, the official bodies provided for in Artice 7 of all the Member States shall be informed by the Security Office, or vice versa ; each of them shall, for its own part, take every step: (a) to restrict to a minimum the damage caused; (b) to prevent a repetition of the occurrence. Article 33 Notification of Member States procedure The Security Bureau shall inform the Member States of the established facts through the official bodies provided for in Article 7. The State or States concerned shall, if they consider it necessary, send to the official body of the competent State a request for initiation of the procedure laid down in the second subparagraph of Article 194 (1) of the Treaty. PART FIVE FINAL PROVISIONS Article 34 Treaties or agreements with third countries These provisions shall be without prejudice to the obligations of the Community and the Member States (or of the Community or the Member States) in this field arising out of treaties or agreements concluded with third countries, an international organisation or a national of a third country. Article 35 Entry into force This Regulation shall enter into force on the fortieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1958. For the Council The President BALKE